Citation Nr: 1416770	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a stomach disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  This claim was previously remanded in an April 2012 Board decision.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript of this hearing has been associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in May 2012.  The examiner noted that the Veteran was experiencing gastrointestinal symptoms, and diagnosed the Veteran with irritable bowel syndrome.  The examiner reviewed the Veteran's claims file, including his service treatment records, and explained that the Veteran had been diagnosed with costochondritis while in service.  The examiner also acknowledged that the Veteran believes that chest and respiratory symptoms he experienced during service are related to his current gastrointestinal symptoms.  The examiner went on to explain that in service the Veteran reported chest wall pain and difficulty breathing, while at this time the Veteran is reporting abdominal pain with bloating and alternating diarrhea and constipation.  The examiner concluded that the two conditions of current irritable bowel syndrome and in-service costochondritis are unrelated.  However, this conclusion was not adequately supported by rationale.  The examiner has not explained why costochondritis or the Veteran's in-service chest and respiratory symptoms are unrelated to his current irritable bowel syndrome.  Therefore, the claim must be remanded to obtain a supplemental opinion that provides the missing rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the case is REMANDED for the following action:

1. The claims file must be returned to the May 2012 examiner, or another appropriate medical professional.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current stomach disorder is caused by or otherwise related to service, including the in-service diagnosis of costochondritis and in-service respiratory complaints.  

The examiner may not simply conclude that the conditions are unrelated; rather, he or she must support the opinion with a complete rationale.  

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


